Citation Nr: 0638130	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder, (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America











INTRODUCTION

The veteran had active military service form November 1968 to 
June 1970.

This remand arises from a September 2006 Order by the Court 
of Appeals for Veterans Claims (Court) which vacated the June 
2005 decision in this matter by the Board of Veterans' 
Appeals (Board), pursuant to a Joint Motion for Remand 
submitted to the Court by the parties in this matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Court Order mentioned above, the Board was directed to 
comply with the instructions set out in the Joint Motion for 
Remand.  Those instructions called for the Board to attempt 
to obtain outpatient treatment records from a private 
physician (Dr. Kupski); the in-patient treatment records from 
"South County In-patient Care;" and records from the Social 
Security Administration.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to submit 
authorizations for the release of 
treatment records from "Dr. Kupski" and 
"South County Inpatient Care."  He also 
should be asked to identify and permit the 
release of any other medical records dated 
since 1999, that reflect a diagnosis of 
PTSD.  After the veteran responds, an 
attempt should be made to obtain these 
records.      

2.  An attempt should be made to obtain 
copies of the medical records used in any 
decision to grant the veteran benefits by 
the Social Security Administration.  Any 
available copy of documentation reflecting 
the rationale for any award of Social 
Security Administration benefits also 
should be obtained.   

3.  Upon completion of the foregoing 
development, the evidence should be 
reviewed, any additional development as 
may then be indicated conducted (including 
verifying stressors and/or arranging for a 
psychiatric examination of the veteran), 
and a decision entered on the veteran's 
claim.  If it remains adverse, he and his 
representative should be provided a 
supplemental statement of the case, and 
given an appropriate opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


